 
Exhibit 10.17
 
SWISSINSO HOLDING INC.
 
OUTSIDE DIRECTORS’ AGREEMENT
 
THIS OUTSIDE DIRECTORS’ AGREEMENT (the “Agreement”) is executed and entered into
effective as of _____________, 2009 (the “Effective Date”) by and between
SwissINSO Holding Inc., a Delaware corporation with offices at 590 Madison
Avenue, 21st Floor, New York, New York 10022 (the “Company”), and
_________________, an individual with offices at _______________________________
(the “Director”).


WHEREAS, the Company has requested that Director serve on its Board of Directors
as an independent director;


WHEREAS, in order to induce Director to serve on the Board, the Company has
agreed to pay Director the compensation set forth below and to obligate itself
contractually to indemnify Director to the fullest extent permitted by
applicable law; and


WHEREAS, Director has agreed to serve on the Board in consideration of the
foregoing.


NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Director hereby covenant and agree as follows:


1. Service By Director; Duties; Fiduciary Duty.  Director agrees to serve as a
member of the Board of Directors of the Company (the “Board”) during the term of
this Agreement (the “Term”).  Notwithstanding the foregoing, Director may at any
time and for any reason resign as a member of the Board, subject to the
provisions of this Agreement and any contractual or other obligation imposed by
operation of law.  As an independent member of the Board, Director shall use his
best efforts to perform the duties commonly incident to the office, including,
without limitation, attending or otherwise participating in all regular and
special meetings of the Board; reviewing the performance of the officers of the
Company; making himself reasonably available for consultation with the officers
of the Company immediately before and after Board meetings, as needed; advising
the Company in development and implementation of its strategic development and
business plans; assisting the Company in the development of its capitalization
plan; and doing all other things reasonably requested by the Board in order to
advance the business and economic interests of the Company and its
shareholders.  Director acknowledges and agrees that, in his capacity as a
member of the Board, he has a fiduciary duty to the Company and its
shareholders.  Accordingly, Director agrees to use his best efforts to refrain
from and avoid any action or activity that would constitute or be likely to
create a conflict of interest with respect to his duties to the Company or a
breach of his fiduciary duty to the Company and its shareholders.  Director
further covenants and agrees to use his best efforts to comply with and abide by
all policies, procedures, guidelines and governing principles as may be adopted
by the Board from time to time, to serve the Company faithfully and to the best
of his ability and to devote that amount of time, attention and effort to the
Company which is reasonably necessary in order to satisfy the requirements of
the Board.
 
 
 
 

--------------------------------------------------------------------------------

 
 
2. Term.  This Agreement shall be effective as of the Effective Date and shall
continue for a period of one (1) year thereafter (the “Term”), terminating on
the first anniversary of the Effective Date (the “Termination Date”).  This
Agreement will terminate automatically without the necessity of further notice
or action of any kind upon the Termination Date, or earlier upon Director’s
resignation or removal from the Board for any reason.  Following the expiration
of the Term, Director may be elected to serve on the Board for additional terms,
subject to the approval of the shareholders of the Company, and in such event,
it is anticipated that the Company will enter into a new agreement with
Director.
 
3. Director’s Fee; Options; Expenses.  The Company shall pay Director an annual
director’s fee in the  amount of  $24,000, payable in equal monthly installments
in advance on or before the first day of each month throughout the Term.  The
Company shall also grant to Director a non-qualified stock option (the “Option”)
under a Stock Incentive Plan to be adopted by the Company to purchase 300,000
shares (the “Option Shares”) of the Company’s common stock (the “Common Stock”)
at an exercise price equal to the closing selling price of the Common Stock on
the date of grant.  The terms and conditions of the Option shall be set forth in
a separate Stock Option Agreement to be provided by the Company.  The Option
Shares shall vest as follows: 100,000 shares on the date of grant, 66,667 shares
on the first anniversary of the date of grant, 66,667 shares on the second
anniversary of the date of grant and 66,666 shares on the third anniversary of
the date of grant, assuming that Director is still a member of the Board on each
of such dates.  The Company will also reimburse Director promptly for all
reasonable, pre-approved business expenses reasonably incurred by Director in
the pursuit and furtherance of the Company’s business.  Such expenses shall be
reimbursed only upon presentation to the Company of appropriate documentation
substantiating such expense.
 
4. Protection of Company Property.  Director recognizes and acknowledges that he
will have access to Confidential Information (as defined below) relating to the
business of the Company or of persons with whom the Company may have business
relationships.  Except as permitted herein or as may be approved by the Company
from time to time, Director will not, during the Term or at any time thereafter,
use, disclose or permit to be known by any other person or entity any
Confidential Information of the Company (except as required by applicable law or
in connection with the performance of Director’s duties and responsibilities
hereunder).  If Director is requested or becomes legally compelled to disclose
any of the Confidential Information, he will give prompt notice of such request
or legal compulsion to the Company.  The term “Confidential Information” means
information relating to the Company’s business affairs, proprietary technology,
trade secrets, patented processes, research and development data, know-how,
market studies and forecasts, competitive analyses, pricing policies, vendor and
supplier lists, employee lists, employment agreements (other than this
Agreement), personnel policies, the substance of agreements with customers,
suppliers and others, marketing arrangements, customer lists, commercial
arrangements, or any other information relating to the Company’s business that
is not generally known to the public or to actual or potential competitors of
the Company (other than through a breach of this Agreement).  This obligation
shall continue until such Confidential Information becomes publicly available,
other than pursuant to a breach of this Section 4 by Director, regardless of
whether Director continues to be employed by the Company.
 
5. Indemnification; D&O Insurance.  The Company shall indemnify Director to the
fullest extent permitted under, and otherwise in accordance with the provisions
of, Section 145 of the General Corporation Law of the State of Delaware in
effect on the Effective Date or as such laws may from time to time be
amended.  The Company shall at all times during the Term of this Agreement
maintain a standard policy of D&O insurance covering the actions of the Board,
including those of Director, on behalf of the Company, in an amount to be
determined by the Board.
 
 
 
 

--------------------------------------------------------------------------------

 
 
6. General Provisions.
 
6.1 Modification and Waiver.  No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by both of the parties
hereto. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions hereof (whether or not
similar) nor shall such waiver constitute a continuing waiver.
 
6.2 Severability.  If any provision of this Agreement (or any portion thereof)
is held to be invalid, illegal or unenforceable for any reason whatever, such
provision shall be limited or modified in its application to the minimum extent
necessary to avoid the invalidity, illegality or unenforceability of such
provision, the validity, legality and enforceability of the remaining provisions
of this Agreement shall not in any way be affected or impaired thereby and to
the fullest extent possible, the provisions of this Agreement shall be construed
so as to give effect to the intent manifested by the provision (or portion
thereof) held invalid, illegal or unenforceable.
 
6.3 Notices.  Any notice or other communication in connection with this
Agreement may be made and is deemed to be given as follows: (i) if in writing
and delivered in person or by courier, on the date when it is delivered; or (ii)
if sent by certified or registered mail or the equivalent (return receipt
requested), on the date such mail is delivered.  Any such notice or
communication given pursuant to this section shall be addressed to the intended
recipient at its or his  address (which may be changed by either party at any
time) specified at the beginning of this Agreement.
 
6.4 Governing Law; Venue.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to conflicts
of law principles thereof.  Venue for any suit or action to enforce or interpret
this Agreement shall lie exclusively in the State and Federal courts of
Delaware.
 
6.5 Attorney Fees.  If any suit or action is instituted to enforce or interpret
this Agreement, the prevailing party shall be entitled, in addition to the cost
of disbursements otherwise allowed by law, such sum as the court or arbitrator
may adjudge reasonable attorneys’ fees in such suit or action.
 
6.6 Entire Agreement.  This Agreement constitutes the entire agreement of the
parties as it relates to the subject matter hereof and hereby supersedes all
other agreements and understandings of the parties relating to the subject
matter hereof.
 
 
 
 
 

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.


 
SWISSINSO HOLDING INC.
 
By:______________________________
Yves Ducommun
Chief Executive Officer
 
 
 
DIRECTOR
 
__________________________________

 
 
 
 

--------------------------------------------------------------------------------